Title: From Alexander Hamilton to Oliver Wolcott, Junior, 27 October 1795
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



Dr. Sir
New York October 271795

I wish the statements requested in my letter of yesterday may contain each particular payment not aggregates for periods. It runs in my mind that once there being no appropriation I procured an informal advance for The President from the bank—if this is so let me know the time & particulars. If the Account has been wound up to an exact adjustment since the period noticed by the calm observer, it may be useful to carry it down to that period.
I should like to have a note of other instances of advances on account of salaries.
Yrs.

A Hamilton
Oliver Wolcott Esq

